United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2131
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
William Earl Mefford,                    *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 28, 2012
                                 Filed: March 30, 2012
                                  ___________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Our previous opinion in this case, see United States v. Mefford, 417 F. App’x
586 (8th Cir. 2011) (unpublished per curiam), was vacated by the Supreme Court and
remanded to us for reconsideration in light of Reynolds v. United States, 565 U.S. ---,
132 S. Ct. 975 (2012). For the reasons discussed below, we remand to the district
court for further proceedings.

      William Earl Mefford was convicted in Oklahoma in 1994 of sexual abuse of
a minor. On November 4, 2009, he was indicted and charged under the Sex Offender
Registration and Notification Act (“SORNA”), 42 U.S.C. §§ 16901-16991, with
failing to register as a sex offender after having traveled in interstate commerce, in
violation of 18 U.S.C. § 2250. Mefford moved to dismiss the indictment on multiple
grounds, one of which was that SORNA violates the nondelegation doctrine, see
A.L.A. Schechter Poultry Corp. v. United States, 295 U.S. 495, 529 (1935), because
it authorizes the Attorney General of the United States to determine the applicability
of SORNA’s registration requirements to persons convicted of a predicate sexual
offense prior to SORNA’s enactment. After the district court denied his motion to
dismiss, Mefford entered a guilty plea conditioned on his right to appeal the denial,
and we affirmed. Applying our then-current precedent, we held that Mefford lacked
standing for a nondelegation challenge because SORNA applied to pre-enactment
offenders who already had been required to register under state law, regardless of any
rule-making by the Attorney General. See Mefford, 417 F. App’x at 586-87.

       In Reynolds, the Supreme Court held that SORNA did not become effective as
to pre-enactment offenders until the Attorney General exercised “the authority to
specify the applicability of the [registration] requirements . . . to sex offenders
convicted before the enactment of this chapter . . . .” 132 S. Ct. at 978 (quoting 42
U.S.C. § 16913(d)) (alterations and emphasis added in Reynolds). The Court
remanded to the Third Circuit for consideration of the merits of the petitioner’s
challenge to SORNA on nondelegation grounds. Id. at 980, 984.1 Under Reynolds,
Mefford also is entitled to have his nondelegation challenge addressed on the merits.
See United States v. Fernandez, --- F.3d ---, 2012 WL 612457, *1 (8th Cir. Feb. 28,


      1
        The petitioner in Reynolds also challenged on Administrative Procedure Act
notice-and-comment grounds the validity of the Attorney General’s interim rule of
February 28, 2007, in effect when the petitioner’s alleged SORNA violation occurred.
See Reynolds, 132 S. Ct. at 979-80. Here, it is undisputed that Mefford failed to
register in 2009, after the Attorney General had issued a final rule exercising the
authority to apply SORNA’s requirements to pre-SORNA offenders. See 73 Fed.
Reg. 38030, 38046 (2008). Therefore, unlike the petitioner in Reynolds, Mefford
could not (and did not) assert any challenge to the interim rule.

                                         -2-
2012) (per curiam). Reynolds does not affect Mefford’s Commerce Clause and Due
Process claims, see Fernandez, 2012 WL 612457 at *2, and we reinstate our previous
opinion as to those two claims.

      Accordingly, we remand to the district court for consideration of the
nondelegation claim on the merits in the first instance, see id. at *1, and for other
proceedings not inconsistent with this opinion.
                      _____________________________




                                         -3-